Citation Nr: 1625219	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-13 611	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.  

2.  Entitlement to service connection for psychosis for the purposes of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative changes of the cervical spine.

4.  Entitlement to an evaluation in excess of 40 percent for low back sprain.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993 and from March 2001 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in May 2014 and remanded for additional development.  

The Board acknowledges that the Veteran filed an April 2016 notice of disagreement, following an April 2016 rating decision denying entitlement to a total disability rating based on individual unemployability (TDIU).  This issue has not yet been certified to the Board.  The Board's review of the claims file reveals that the RO is still taking action on the issue.  As such, no action on the part of the Board is warranted at this time. 

The appeal for the issues of service connection for an acquired psychiatric disorder and to establish medical treatment is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeals for increased ratings for degenerative changes of the cervical spine and low back strain are requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal, for increased ratings for degenerative changes of the cervical spine and low back strain, by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal, for the claims of increased ratings for degenerative changes of the cervical spine and low back strain, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, for the claims of increased ratings for degenerative changes of the cervical spine and low back strain, and they are dismissed.


ORDER

The appeal for an increased rating for an increased rating for degenerative changes of the cervical spine is dismissed.

The appeal for an increased rating for an increased rating for low back strain is dismissed.


REMAND

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Failing such compliance, an additional remand of this matter will be forthcoming.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2014, the Board directed the RO to obtain any counseling records from Fort Bliss from 2001. The December 2015 supplemental statement of the case (SSOC) documents that the RO did not request such records, as the Veteran had not provided a current medical release to ask for such records.  However, as any records from Fort Bliss are federal records, and indeed the Veteran has indicated they are service treatment records, no such authorization should be necessary.  The RO must obtain any relevant federal records.  38 C.F.R. § 3.159(c).       

In May 2015, the Veteran underwent a VA psychiatric examination.  In a June 2015 addendum opinion, the examiner provided the following opinion:

The veteran has had several mental health examinations performed by competent professionals over the years.  None has been able to establish a diagnosis related to anything which happened in the military.  The last examination performed by Dr. [C.] diagnos[ed] unspecified depressive disorder but again there is no evidence to connect his depression with anything that happened while the veteran was on active duty. Therefore it is less likely than not that the current diagnosis is related to his military service.

As noted in the prior Board remand, however, the "March 2011 VA examiner [psychologist M.F.] found that the Veteran's '. . . current Major Depressive Disorder is as least as likely as not related to the Veteran's military service.'  However, the VA examiner did not provide a rationale for the opinion."  The Board finds an addendum is necessary for an opinion responsive to the Board's remand directives.  


The issue of entitlement to service connection for psychosis for the purposes of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability, particularly as the Veteran will receive a new VA psychiatric opinion.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  Thus, that claim must also be remanded.

The Board also previously directed the RO to obtain Social Security Administration (SSA) records.  The January 2016 supplemental statement of the case (SSOC) indicates that the SSA records (presumably those received in 2014) had been obtained and reviewed.  However, since that last SSOC, in February 2016, the RO received additional SSA records, which included new, relevant evidence.  On remand, the RO will have the opportunity to review such records as they relate to the instant appeal.  If the claims are not fully granted, the issuance of a SSOC is required.  See 38 C.F.R. § 19.31 (the RO is required to issue a SSOC if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

While on remand, any unassociated VA treatment records should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain any unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain any counseling treatment records from Fort Bliss, to include from 2001 to 2004, which the Veteran has indicated are service treatment records.  

If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, the RO should return this matter to the May 2015 VA psychiatric examiner.  If the May 2015 VA examiner is unavailable, refer this matter to an appropriate medical professional to render a medical opinion.  The examiner shall note in the examination report that the claims folder and the REMAND have been reviewed.  

In light of the March 2011 VA examiner's finding that the Veteran's "current Major Depressive Disorder is as least as likely as not related to [the] Veteran's military service" but no rationale was provided, in the examiner's professional opinion, is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disorder related to his military service.  Please explain why.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include all evidence associated with the claims file since the January 2016 SSOC, including new SSA records received in February 2016.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



		
TANYA SMITH  
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


